DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because each box in Figs. 1 and 5 lacks brief description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “these particular spatial directions” recited on line 5 lacks clear antecedent basis.
Regarding claim 1, “the values (α(f)) associated with said one temporal frequency band” lack clear antecedent basis.
Regarding claim 13, “said temporal frequency band”  and “said temporal frequency bands” recited on lines 4-5 lack clear antecedent basis.
Regarding claim 13, “the particular spatial directions” recited on line 6 lacks clear antecedent basis.
Regarding claim 13, it is unclear what “a said data item” recited on line 7 being referred to.
Regarding claim 13, “the different signals of the first set of signals” recited on lines 12-13 lack clear antecedent basis.
Regarding claim 13, “the value (λ(f)) associated with each of the signals of the second set of signals” recited on lines 17-18 lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (hereafter Krueger; US 20180182402 A1).
Regarding claim 1, Krueger discloses a method for converting a first set of signals (br(t)) (“C(k)” in Krueger, equation 1, [0037]) representative of a sound field in a space ([0002]) into a second set of signals (bs(t)) (“Ĉ(k)” in Krueger) by means of an electronic device (Fig. Figs. 1-5), wherein the electronic device capable of storing, for each temporal frequency band of a plurality of temporal frequency bands of the sound field, at least one data item associated with a particular spatial direction (Ωj), a set of these particular spatial directions (Ωj) associated with a given said data item for at least one said temporal frequency band forming a mesh over the set of spatial directions ([0060],[0061], direction grid), and wherein the method comprises:
- for each signals (br(t)) of the first set of signals, determining (E6) a value (α(f)) associated with each of said temporal frequency bands (by 15 in Fig. 1, “individual sub-band signals”, [0052]);
- for each one of the temporal frequency bands, converting (E8) the values (α(f)) associated with said one temporal frequency band and determined for a plurality of the signals of the first set of signals, into at least one value representative of a virtual sound source oriented along the spatial direction (Ωj) associated with the data item stored for the said one temporal frequency band (17 in Fig. 1, “directional sub-band signals”, [0069]);
- for each one of the temporal frequency bands, determining (E10), on the basis of said at least one value representative of a virtual sound source and obtained at the converting step (E8) for the said one temporal frequency band, a value (λ(f)) associated with each of the signals (bs(t)) of the second set of signals (55 in Fig. 5, “sub-band HOA composition”, [0128], [0129]);
- constructing each one of the signals (bs(t)) of the second set of signals based on the values (λ(f)) associated with said one signal of the second set of signals and obtained for each of the temporal frequency bands (56 in Fig. 5).
Regarding claim 2, the claimed limitation reads on action when each of first set of signal is being divided by a plurality of frequency bands, the spatial direction of each frequency band is being assigned to a value ([0060],[0061]).
Regarding claim 3 and 4, Krueger shows the data item is associated with direction for a frequency band ([0060], [0065], [0069]).
Regarding claim 6, the claimed feature is met inherently when the frequency bands are adjacent to each other (e.g., f1, f2) and the mesh is arranged based on a sequence of bands.
	Regarding claim 7, Krueger shows at least 50 directions ([0060]).
Regarding claim 8, Krueger shows the values (after 17) associated with each of said temporal frequency band is determined by time-frequency transformation (by 15) based on signals of the first set (C(k)) ([0052], [0131]).
Regarding claim 9, Krueger shows the frequency-time transformation (56) ([0052], [0131]).
Regarding claims 10 and 11, Krueger shows matrix multiplication ([0069], [0128]).
Regarding claim 12, Krueger shows the preliminary steps  and optimization process ([0057]).
Claim 13 corresponds to claim 1 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of Magariyachi et al. (hereafter Magariyachi; US 20220159402 A1).
Regarding claim 5, the claimed number of signals in the second set also reads on the number of loudspeakers. Krueger teaches a general higher order ambisonics (HOA) ([0002]) without providing general advantage of HOA which is well known to those in the art. Magariyachi is cited here to show that the encoded HOA can be converted at the decoder to any speaker array without limiting the number of speakers ([0004]-[0006]). The claimed limitation is a specific scenario that the number of speakers is greater than the number of HOA representation. As stated clearly in Magariyachi, this could be done (“any number of speakers” includes a number greater than the inputs at the encoder) without undue experimentation based on the characteristics of HOA. Thus, it would have been obvious to one of ordinary skill in the art to modify Krueger in view of Magariyachi by converting the encoded HOA composite signal to driver signals to a layout with any number of speakers, included number of speakers being greater than the number of original HOA, in order to fully utilize the flexibility offered by HOA not restricting the number of speakers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654